Citation Nr: 1221071	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diverticulitis with benign polyps to include as secondary to service-connected duodenal ulcers.

2.  Entitlement to a compensable disability rating for service-connected duodenal ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is of record.

The Board remanded these matters in October 2010 to provide the Veteran with a VA examination for the issues on appeal.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the February 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary for further evidentiary development.  

The March 2011 VA examination reveals that the Veteran is in receipt of SSA disability benefits.  The SSA disability determination and associated medical records are not in the claims file.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In the present case, it is not clear whether the Veteran's outstanding SSA records contain evidence pertaining to his claims on appeal.  However, since there is no indication to the contrary, the Board concludes that a remand is necessary to obtain any SSA disability determinations and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records). 

If any new records associated with claim file are pertinent to the Veteran's service connection claim for diverticulitis and/or his increased rating claim for duodenal ulcers, then the Veteran should be provided with a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Thereafter, if and only if, any new records regarding the Veteran's duodenal ulcers have been associated with the record, then schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected duodenal ulcers.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  An explanation for all opinions expressed must be provided. 

3. Thereafter, if and only if, any new records regarding the Veteran's diverticulitis with benign polyps have been associated with the record, then schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion to the following questions(s): 

a. Whether the Veteran's diverticulitis is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service.  The examiner should provide an explanation for all conclusions reached.  

b. If the answer to question (a) is negative, then whether the Veteran's diverticulitis with benign polyps is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to, or chronically aggravated by, the Veteran's service-connected duodenal ulcers.  The examiner should provide an explanation for all conclusions reached.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


